DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10 February 2022 is acknowledged. 
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 February 2022. 
As set forth in the action mailed 13 December 2021, claims 1-3 are generic. However, it is noted that two different features exclusive to each species are recited in the alternative in claim 1 regarding the press portion of the separate species (“a press portion provided on the outer surface of the door handle or in a peripheral portion of the outer surface of the door handle”) and the switch of the separate species (“the switch being operated by the door handle or the door handle projecting mechanism when the press portion is pressed”). The alternative limitations directed to unelected Species II will not be examined (the press portion provided … in a peripheral portion of the outer surface of the door handle; the switch being operated by … the door handle projecting mechanism when the press portion is pressed).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Flush handle device for controlling a vehicle door latch

Claim Objections
Claim 2 is objected to because of the following informalities:
in line 3 of claim 2, “with predetermined” should likely be --with a predetermined--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Och et al., US Pub. 2018/0148957 [hereinafter: Och], in view of Mejean et al., US 6,683,318 [hereinafter: Mejean].

Regarding claim 1, Och discloses a vehicle door device (abstract), comprising:
a latch mechanism 120 (Fig. 1a; [0013]) provided on a door body for a vehicle 100 (Fig. 1a) and configured to be switchable between a latch state and an unlatch state when the door body is in a closed state ([0065]);
a door handle 60 (Fig. 5a) provided in the door body 100 (Fig. 1a) and configured to be movable between a first position (illustrated in Fig. 5a) and a second position (illustrated in Fig. 5d), the first position being a position in which an outer surface of the door handle ([0101]), and the second position being a position in which at least a part of the door handle projects to outside of the vehicle with respect to the door handle in the first position so that an operator can hold the door handle ([0059], [0102]);
a door handle projecting mechanism (Fig. 5a annotated below) configured to move the door handle from the first position to the second position when a press portion provided on the outer surface of the door handle (Fig. 5a annotated below) [or in a peripheral portion of the outer surface of the door handle] is pressed ([0101]; Fig. 5d); and
an electrical unlatch operation mechanism 120 (Fig. 1a) including a switch 10 (Fig. 5a) and an electric actuator ([0089]: the door lock 120 is electrically operated corresponding to an electric actuator), and the electric actuator being configured so that, when the switch is operated, the electric ([0069]; [0081]). 

    PNG
    media_image1.png
    386
    666
    media_image1.png
    Greyscale

While Och teaches a latch mechanism configured to be switchable between a latch state and an unlatch state, Och is silent to the latch mechanism being configured to be switchable between a latch state and an unlatch state when the door body is in a closed state, the latch state being a state in which the latch mechanism is engaged with a striker on a vehicle body side to restrict opening of the door body and the unlatch state being a state in which the latch mechanism is disengaged with the striker so as to not restrict opening of the door body. 
Mejean teaches a latch mechanism 12 (Fig. 2) configured to be switchable between a latch state (illustrated in Fig. 2) and an unlatch state (illustrated in Fig. 3) when the door body is in a closed state (col. 1 lines 32-34), the latch state being a state in which the latch mechanism is engaged with a striker on a vehicle body side (col. 2 lines 50-52) to restrict opening of the door body (col. 2 lines 50-61: retaining the striker correspond to restricting opening of the door body) and the unlatch state being a (col. 4 lines 35-39).
Och teaches a latch mechanism ([0008]; [0013]; [0070]), but is silent to the details of the latch operation with respect to the door, so it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Mejean, which teaches a known a latch mechanism configured to be switchable between a latch state and an unlatch state when the door body is in a closed state, the latch state being a state in which the latch mechanism is engaged with a striker on a vehicle body side to restrict opening of the door body and the unlatch state being a state in which the latch mechanism is disengaged with the striker so as to not restrict opening of the door body, in order to practice the device disclosed by Och on a vehicle door.

Och, in view of Mejean, does not explicitly disclose the switch being operated by the door handle when the press portion is pressed. However, Och teaches the switch is operated by the door handle when the door handle pivots along the direction of the first degree of freedom (Och [0101]), and that the switch is operable from the second position (Och [0057]; [0102]).  
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the switch disclosed by Och is capable of being operated pressing the press portion because the movement disclosed by Och by pulling the handle (Och Fig. 5e) to pivot in the first degree of freedom (Och 31, Fig. 5a) can also be achieved by continuing to press the press portion (Och Fig. 5d, [0101]). One of ordinary skill would further have a reasonable expectation of success and increased user convenience by moving the handle to the second position and actuating the switch in one motion (pressing the press portion) instead of two (pressing the press portion then pulling from the other side of the handle). 

Regarding claim 2, Och, in view of Mejean, discloses the vehicle door device according to claim 1, further comprising a mechanical unlatch operation mechanism (Och [0073], [0088]: a cable pull, Bowden cable, or operation bar to mechanically connect the handle to the door lock) configured to switch the latch mechanism from the latch state to the unlatch state in conjunction with predetermined movement of the door handle (Och [0072]-[0073]: increased force over an enlarged operation range correspond to a predetermined movement of the door handle). 

Regarding claim 3, Och, in view of Mejean, discloses the vehicle door device according to claim 2, wherein:
the door handle is configured so as to move to a third position when operated from the second position in a direction in which the door body is opened (Och [0073]: the handle is configured to be pulled beyond the regular operation range, in the direction in which the door body is opened), the third position including a position located further to the outside of the vehicle than the second position (Och [0073]: the enlarged operation range corresponds to the third position being located further to the outside of the vehicle than the second position); and
the mechanical unlatch operation mechanism is configured so that, when the latch mechanism is in the latch state and the door handle is moved from the second position to the third position (Och [0072]-[0073]), the mechanical unlatch operation mechanism switches the latch mechanism from the latch state to the unlatch state in conjunction with the movement of the door handle (Och [0073]: the cable pull, Bowden cable, or operation bar mechanically operates the latch mechanism when the handle is moved to the third position). 

Regarding claim 4, Och, in view of Mejean, discloses the vehicle door device according to claim 1, wherein:
(Och: movement from Fig. 5a to Fig. 5e illustrates the longitudinal direction of the handle is configured to extend in a horizontal direction) and is configured to move between the first position and the second position as the door handle is turned about an axis of a shaft 21.2 (Och Fig. 5f; [0021]: the axle element corresponds to a shaft) extending in a vertical direction of the door (Och Fig. 5f is a view from above and depicts the axle element extending in a vertical direction of the door); 
the shaft is disposed at such a position in the longitudinal direction of the door handle that is located on one side in the longitudinal direction of the door handle as viewed form the front side of the door and that is located other than in an end in the longitudinal direction of the door handle (Och: as illustrated in Fig. 5a, when viewed from the front side of the door the shaft 21.1 is located in one side of the handle in the longitudinal direction, other than in an end), and the press portion is provided on an end of the outer surface of the door handle which is located on the one side in the longitudinal direction of the door handle (Och Fig. 5a illustrates the press portion is on an end of the outer surface on the same side of the handle as the shaft);
the door handle projecting mechanism (Och Fig. 5a annotated above with claim 1) is configured to turn the door handle from the first position to the second position when the press portion is pressed (Och [0101]); and
the switch 10 (Och Fig. 5a) of the electrical unlatch operation mechanism is disposed so as to face an inner surface of an end of the door handle (Och Fig. 5a depicts the switch facing an inner surface of an end of the door handle) which is located on the one side in the longitudinal direction of the door handle (Och Fig. 5a illustrates the switch is on the same side in the longitudinal direction as the shaft and pressing portion). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas et al., US 7621573, related to a handle assembly with flush handle and a handle depression switch which is configured to automatically unlatch the door after the depression limit switch is pressed.
Wittwer, US 6698262, related to a handle assembly with a flush handle configured to electronically open the door latch during normal operation and mechanically unlatch the door by pulling the handle further out from the door.
Spies, US 6696652, related to a vehicle handle with a switch pressed by the handle that can be configured to unlatch the door and the handle can be pulled out from the door.
Soonthornwinate et al., US 10655371, related to a flush handle rotatable about a vertical axis with a switch that is operable to open a door when the switch is pressed by one side of the handle and the handle can be pressed further to mechanically unlatch the door.
Ishikawa et al., US 11268306, related to a flush handle rotatable about a vertical axis with a switch that is operable to open a door when the switch is pressed by one side of the handle and the handle can be pressed further to mechanically unlatch the door.
Koizumi et al., US 2016/0222703, related to a flush handle rotatable about a vertical axis on one side of the handle and a sensor on an end of the same side of the handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675